 


110 HR 357 IH: To amend the Agricultural Marketing Act of 1946 to implement mandatory country of origin labeling requirements for meat and produce on September 30, 2007.
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 357 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Rehberg (for himself, Ms. Herseth, and Mrs. Cubin) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agricultural Marketing Act of 1946 to implement mandatory country of origin labeling requirements for meat and produce on September 30, 2007. 
 
 
1.Implementation of country of origin labeling for meat and produce on September 30, 2007Section 285 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638d) is amended by striking 2008 and inserting 2007. 
 
